Citation Nr: 0520542	
Decision Date: 07/29/05    Archive Date: 08/08/05	

DOCKET NO.  04-25 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a chronic acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from January 1962 to May 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
VARO in Muskogee, Oklahoma, that determined the claim for 
service connection for a chronic acquired psychiatric 
disorder remained denied because the evidence submitted was 
not new and material.  


FINDINGS OF FACT

1.  By rating decisions dated in January 1965 and March 1997, 
the RO denied entitlement to service connection for an 
antisocial personality disorder.  

2.  The evidence associated with the claims file subsequent 
to the March 1997 RO decision is not new or significant and 
need not be considered in order to fairly decide the merits 
of the claim.  


CONCLUSIONS OF LAW

1.  The January 1965 and March 1997 RO decisions that denied 
service connection for a personality disorder are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  The evidence received since the March 1997 RO decision is 
not new and material, and the claim for service connection 
for a chronic acquired psychiatric disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
chronic acquired psychiatric disability.  Implicit in his 
presentation is the assertion that he has submitted new and 
material evidence sufficient to reopen a previously denied 
claim for entitlement to service connection for a chronic 
acquired psychiatric disorder.  In the interest of clarity, 
the Board will initially discuss certain preliminary matters.  
It will then address the pertinent laws and regulations and 
their application to the evidence of record.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This law emphasizes VA's obligation to 
inform claimants of what information or evidence is needed in 
order to substantiate the claim.  It affirms VA's duty to 
assist claimants by making reasonable efforts to get any 
evidence needed.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (addressing the duties imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004), held, in part, that VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) Inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) tell the claimant to provide any evidence 
the claimant has in his possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
This new "fourth element," the notice requirement, comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the VCAA notice letter sent to the veteran in 
June 2003 informed him what the evidence had to show to 
support his claim regarding new and material evidence.  While 
the notice letter that was provided to him did not contain 
the "fourth element," the communication did tell the veteran 
to provide information about his records so that VA could 
request them from the person or agency in possession of them.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  

The veteran was informed in the June 2003 communication what 
qualified as new evidence, and what qualified as material 
evidence.  The information and discussion contained in the 
April 2004 statement of the case provided him with sufficient 
information regarding the applicable laws and regulations.  
The Board finds that notification has been provided to him of 
the information and evidence not previously provided to VA 
that was necessary to substantiate the claim, and the various 
communications indicated what portion of the information and 
evidence was to be provided by him and what portion VA would 
obtain on his behalf.  Based on the above, the Board finds 
that the veteran has been sufficiently informed of what is 
required of him and of VA in conjunction with the claim.  

With regard to the duty to assist, in general, the VCAA 
provides that VA shall make efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The Board 
finds that reasonable efforts have been made to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that any 
further assistance would aid in substantiating the claim.  
The record includes the service medical records and VA 
treatment records.  Accordingly, the Board concludes that VA 
has fulfilled its duty to assist the veteran in this case.

All the VCAA essentially requires is that the duty to notify 
is satisfied and that a claimant be given the opportunity to 
submit information and evidence in support of a claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board concludes 
that appellate consideration of the claim at this time is 
appropriate.  See also, Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005) [an error is not prejudicial 
when it does not affect the essential fairness of the 
adjudication].

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).  Notwithstanding 
the above, service connection may be granted for disability 
shown after service, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet.App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between a 
claimed inservice disease or injury and a current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  A 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Congenital or developmental disorders, refractive error of 
the eye, personality disorders and mental deficiency as such 
are not diseases or injury within the meaning of applicable 
legislation provided for service connection benefits.  
38 C.F.R. § 3.304(c) (2004).  

Pursuant to the provisions of 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence has been presented or secured with respect to the 
claim.

If the Board determines that new and material evidence has 
been submitted, the case must be reopened and evaluated in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  There must be new 
and material evidence presented or secured since the time the 
case was finally disallowed on any basis.  Evans v. Brown, 
9 Vet. App. 273 (1996).  

"New and material evidence" may be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of the appellant's 
disability or injury, even if it would not be enough to 
convince VA to grant the claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating a claim.  38 C.F.R. 
§ 3.156(a).

An adjudicator must follow a two-step process in evaluating 
the previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that 
the claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring VA's 
statutory duty to assist the appellant in the development of 
the claim has been fulfilled.  38 U.S.C.A. § 5108; Elkins v. 
West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

Before the Board can evaluate the merits of a previously 
denied claim, it must first determine whether the veteran has 
submitted new and material evidence with respect to the 
claim.  See Elkins, 12 Vet. App. at 218.  After reviewing the 
record, for the reasons expressed below, the Board is of the 
opinion that the veteran has not submitted new and material 
evidence sufficient to reopen his claim for entitlement to 
service connection for a chronic acquired psychiatric 
disorder.

The service medical records disclose that the veteran was 
hospitalized on March 30, 1963, for evaluation of possible 
organic brain syndrome.  He gave a history of a head injury 
sustained three years prior to service.  He reported that he 
was unconscious for about three weeks and the total 
hospitalization was up to three months.  Current neurological 
evaluation showed no signs of chronic brain syndrome.  He was 
given a diagnosis of emotional instability reaction, chronic, 
severe, manifested by poor impulse control, difficulty with 
Army discipline, repeated infractions of discipline.  
Reference was made to a lifelong history of poor social 
adjustment.  

He was transferred to a psychiatric center in the United 
States for further evaluation and ultimate disposition.  He 
was evaluated for "amnesia" and other complaints.  It was 
indicated the only abnormality found was an antisocial 
personality structure.

Additional evidence before the Board at the time of its 1965 
decision included the report of a VA psychiatric examination 
accorded the veteran in December 1964.  On examination the 
veteran impressed the examiner as being very immature and 
unreliable.  It was noted that while overseas in the service, 
the veteran did a lot of drinking, and since returning home 
had continued to drink.  This had gotten him into some 
trouble with the police.  The veteran showed no evidence of 
being confused.  He did not admit to any sort of head injury 
in service and he made no mention of any acts of amnesia.  He 
was described as an immature, irresponsible individual who 
acted on impulse.  Neurological examination was within normal 
limits.  The diagnosis was antisocial personality disorder.  

The rating decision dated in January 1965 referred to the 
aforementioned records and indicated that the veteran's 
antisocial personality disorder was a constitutional or 
developmental abnormality, and, therefore, not a disability 
under the law providing for VA compensation benefits.  

The evidence added to the record since the 1965 RO decision 
includes a statement from the veteran dated in January 1997 
at which time he claimed there was no evidence of a history 
of antisocial personality disorder prior to service.  He 
stated that his difficulties began while on active military 
service.  

By rating decision dated in March 1997, it was indicated that 
the veteran had not furnished new and material evidence 
showing that he had an acquired psychiatric disorder that was 
incurred in or aggravated by his active service.  It was 
indicated that obtaining copies of records from his file and 
sending them back to the RO did not form a basis for the RO 
to reconsider the issue.

Evidence added to the record since the 1965 decision and the 
1997 decision includes reports of VA outpatient treatment 
records dated between December 2003 and June 2004.  Reports 
of visits to the mental health clinic during that time frame 
reveal a complaint of depression. A diagnosis was made of 
depressive disorder, not otherwise specified.  

Other evidence includes statements from the veteran 
reflecting his opinion as to the etiology of his psychiatric 
disorder.  However, with respect to a medical nexus, to the 
extent that any statements by him in support of his claim are 
intended as an attempt to establish that he has a chronic 
acquired psychiatric disorder related to service, it is well 
established that lay statements cannot be used to establish a 
nexus between any current chronic disability and service.  
The Court has held that when the determinative question is 
one of medical causation or diagnosis, only those specialized 
in medical knowledge, training, or expertise are competent to 
opine on the medical evidence of record.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the medical evidence of record and the 
veteran's statements are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The Court has 
specifically stated that "lay assertions of medical causation 
cannot suffice to open a claim under 38 U.S.C.A. § 5108."  
The veteran's statements are, therefore, not material.

The medical records that are available provide no competent 
medical evidence of a relationship between any current 
chronic acquired psychiatric disorder and the veteran's 
active service in the early 1960's.  Accordingly, new and 
material evidence sufficient to open a previously denied 
claim has not been submitted.  


ORDER

New and material evidence sufficient to reopen a previously 
denied claim of entitlement to service connection for a 
chronic acquired psychiatric disability not having been 
submitted, the claim is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


